Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a national stage entry of PCT/US2018/045544 (international filing date: 08/07/2018), which claims priority from provisional application 62542699 (filed 08/08/2017).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over KAZMI et al. (WO2018236256A1, hereinafter KAZMI, NOTE: corresponding US 20210144601 A1 is currently being used for rejection citation purposes), in view of Siomina et al. (WO2018212692A1, hereinafter Siomina, NOTE: corresponding US 20200154296 A1 is currently being used for rejection citation purposes).

Regarding claim 1, KAZMI teaches one or more non-transitory computer-readable media comprising instructions to, upon execution of the instructions by one or more processors of a user equipment (UE), cause the UE to (in general, see fig. 1 and corresponding paragraphs 49-131, in particular, see para. 59-70; see also fig. 2 and its corresponding paragraphs along with Table 2 for relevant information)
acquire a measurement window length (see at least para. 12-15, e.g. measurement time interval may be defined as one of the times indicated below, e.g. as Dm, and/or as T.sub.RSSI, e.g. as indicated in table 2); and
measure, based on at least one synchronization signal (SS) of a cell received by the UE, a received signal strength indicator (RSSI) in a measurement bandwidth over a duration of the measurement window length (see at least para. 60-67, e.g. operating a UE comprising performing one or more signal quality measurement/s based on one or more of the following actions: [a] UE determines SS block configuration which is used or is expected to be used in a measured cell, [b] UE uses the determined SS block configuration for determining a measurement duration (Dm)),
wherein the measurement window length indicates a measurement time for the UE to measure the RSSI (see at least para. 65, e.g. Dm may be expressed as the RSSI part), and 
the measurement time includes all orthogonal frequency division multiplexing (OFDM) symbols containing consecutive reference symbols located in a SS block of multiple SS blocks of a SS burst in a downlink part of measurement subframes (see at least para. 65-66 along with para. 15, e.g. Dm=g(M1,M2,L,T.sub.SS-symbol), where M1 is an integer (e.g. M1=2), M2 is the number of symbols in the SS block, L is the number of SS blocks per SS burst set and T.sub.SS-symbol is the symbol duration of each symbol in SS block).
KAZMI differs from the claim, in that, it does not specifically disclose multiple SS blocks of a SS burst included in a slot, which is well known in the art and commonly used for providing better control of the user equipment measurement gap usage.
Siomina, for example, from the similar field of endeavor, teaches similar or known mechanism of multiple SS blocks of a SS burst included in a slot (in general, see fig. 5-9 and corresponding paragraphs, in particular, see para. 62 and 66, e.g. each block represents time-frequency slots that can be used by a base station for a downlink transmission to a user equipment), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Siomina into the computer-readable media of KAZMI for providing better control of the user equipment measurement gap usage.

Regarding claim 2, KAZMI in view of Siomina teaches to measure the RSSI, the UE is to: measure, based on the at least one SS of the cell received by the UE, at least one total power of the at least one SS of the cell plus noise and interference in the measurement bandwidth over the duration of the measurement window length; and calculate, based on the at least one measured total power, a linear average power of the at least one measured total power over the duration of the measurement window length.  (KAZMI, see at least para. 244 including Table 2, e.g. measuring RSSI)

Regarding claim 3, KAZMI in view of Siomina teaches the duration of the measurement window length starts at a first slot of a first SS block in an SS burst set, and the first slot has the first SS block as an earliest SS block in the SS burst set. (Siomina, see at least fig. 2; KAZMI, see at least fig. 5, e.g. SS blocks and bursts layout)

Regarding claim 4, KAZMI in view of Siomina teaches the measurement bandwidth is a same bandwidth as used for a corresponding reference signal received power (RSRP) measurement of the at least one SS to calculate a corresponding reference signal received quality (RSRQ) of the at least one SS.  (KAZMI, see at least para. 244 including Table 2, along with para. 58 and/or para. 130, e.g. measuring RSRP)

Regarding claim 5, KAZMI in view of Siomina teaches the measurement window length is calculated based on T.sub.RSSI = Min (5 millisecond (ms), 3.5.chi.M.chi.L.chi.T.sub.ss-symbol), further wherein the M is a number of symbols in an SS block, the L is a maximum number of SS blocks in an SS burst set, and the T.sub.ss-symbol is a duration of the symbol.  (KAZMI, see at least para. 244 including Table 2, e.g. T.sub.RSSI = MAX (5 ms, 2*M*L*T.sub.SS-symbol), NOTE: although KAZMI’s equation is not identical, a skilled person in the art would have known that KAZMI’s equation could also apply)

Regarding claim 6, KAZMI in view of Siomina teaches the measurement bandwidth includes one or more bandwidths in which corresponding reference signal received power (RSRP) measurements are performed.  (KAZMI, see at least para. 244 including Table 2, along with para. 130, e.g. measuring RSRP)

Regarding claim 7, KAZMI in view of Siomina teaches the at least one SS includes more than one SS block to indicate reference signal information from an access node (AN), and the more than one SS block are to be transmitted by one or more transmit-beams formed by the AN.  (Siomina, see at least fig. 11 along with para. 62, e.g. base station uses multi-beams to send SS)

Regarding claim 8, KAZMI in view of Siomina teaches the UE to determine the measurement window length based on a configuration to indicate the measurement window length.  (KAZMI, see at least para. 12-15, e.g. measurement time interval indicated or configured to the UE in measurement configuration transmitted on downlink)

Regarding claim 9, KAZMI in view of Siomina teaches the UE to receive the configuration to indicate the measurement window length via a radio resource control from an access node (AN). (KAZMI, see at least para. 12-15, e.g. measurement time interval indicated or configured to the UE in measurement configuration transmitted on downlink)
Regarding claim 10, KAZMI in view of Siomina teaches the UE to receive the at least one SS in an SS burst or an SS burst set from an access node (AN).  (Siomina, see at least para. 87 of fig. 10, along with para. 66 of fig. 6, e.g. base station sends SS to UE)

Regarding claim 11, this claim is rejected for the same reasoning as claim 1 (or combination of claims 1-8-9).  To be more specific, one skilled in the art would have known that claim 11 performs reverse procedures of those of claim 1 (or combination of claims 1-8-9); more specifically, it would be an access node CRM performs the reverse receiving from and transmitting to an user equipment CRM of claim 1 (or combination of claims 1-8-9).  Therefore, the examiner applies the same rejection reasoning as set forth in claim 1 (or combination of claims 1-8-9).

Regarding claim 12, KAZMI in view of Siomina teaches the at least one SS of the cell includes more than one SS block to indicate reference signal information.  (Siomina, see at least para. 61-62; KAZMI, see at least para. 54, e.g. various reference signals)

Regarding claim 13, KAZMI in view of Siomina teaches the more than one SS block occupy more than one frequency range.  (Siomina, see at least para. 63, e.g. frequency ranges)

Regarding claim 14, KAZMI in view of Siomina teaches the message is further to indicate a periodicity of an SS burst set for transmission, further wherein the SS burst set includes a plurality of SS bursts that include the more than one SS block. (Siomina, see at least fig. 11 along with para. 64-65 of fig. 5, e.g. periodicity of SS burst set is supported)

Regarding claim 15, KAZMI in view of Siomina teaches to transmit the at least one SS, the AN is to transmit the at least one SS by forming one or more beams to include more than one SS block.  (Siomina, see at least fig. 11 along with para. 62, e.g. base station uses multi-beams to send SS)

Regarding claim 16, KAZMI in view of Siomina teaches the message is transmitted via a radio resource control by the AN.  (Siomina, see at least fig. 11 along with para. 93, e.g. via at least one of multicast, broadcast, dedicated, or RRC signals)

Regarding claim 17, this claim is rejected for the same reasoning as the combination of claims 1 and 2, except this claim is in apparatus claim format.
To be more specific, KAZMI in view of Siomina also teaches a same or similar apparatus with processors to perform various functions (KAZMI, see at least fig. 3-4), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Regarding claim 18, KAZMI in view of Siomina teaches to calculate the RSSI, the CPU is to calculate, based on the at least one measured total power, a linear average power of the at least one measured total power over the duration of the measurement window length.  (KAZMI, see at least para. 244 including Table 2, e.g. measuring RSSI)

Regarding claim 19, KAZMI in view of Siomina teaches the one or more baseband processors are further to receive the SS of the cell from an access node (AN), further wherein the SS of the cell includes more than one SS block to indicate reference signal information of the cell.  (Siomina, see at least fig. 11 along with para. 61-62; KAZMI, see at least para. 54, e.g. various reference signals from  base station)

Regarding claim 20, KAZMI in view of Siomina teaches the more than one SS block are transmitted by one or more transmit-beams formed by the AN.  (Siomina, see at least fig. 11 along with para. 62, e.g. base station uses multi-beams to send SS)

Regarding claim 21, KAZMI in view of Siomina teaches the one or more baseband processors are further to receive a message to indicate a configuration of the measurement window length via a radio resource control.  (KAZMI, see at least para. 12-15, e.g. measurement time interval indicated or configured to the UE in measurement configuration transmitted on downlink)

Regarding claim 22, KAZMI in view of Siomina teaches the CPU is further to determine the measurement window length based on the received message.  (KAZMI, see at least para. 12-15, e.g. measurement time interval indicated or configured to the UE in measurement configuration transmitted on downlink)

Regarding claims 23, 24, and 25, these claim are rejected for the same reasoning as claims 11, 16, and 12, respectively, except each of these claims is in apparatus claim format.
To be more specific, KAZMI in view of Siomina also teaches a same or similar apparatus with processor and means to perform various functions (KAZMI, see at least fig. 3-4), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Response to Arguments
Applicant's arguments filed 09/23/2022 have been fully considered but they are not persuasive.  Examiner provides explanations in the following sections.
Regarding independent claim 1, applicant argues that (applicant’s emphasis included, if any):
“In rejecting claim 1, the Office Action acknowledges that Kazmi “does not specifically disclose multiple SS blocks of a SS burst included in a slot,” but asserts that Siomina “teaches similar or known mechanism of multiple SS blocks of a SS burst included in a slot,” citing to Figures 5-9, and paragraphs [0062][0066]. Office Action, page 4. In detail, the Office Action
quotes Siomina, “each block represents time-frequency slots that can be used by a base station for a downlink transmission to a user equipment,” Office Action, page 4, quoting statements from paragraph [0066] of Siomina. However, as quoted, Siomina teaches that a SS block represents multiple “time-frequency slots,” which is in contrary to the features “all orthogonal frequency division multiplexing (OFDM) symbols containing consecutive reference symbols located in a SS block of multiple SS blocks of a SS burst included in a slot” as recited in claim 1. Claim 1 recites multiple SS blocks of a SS burst are included in a slot, while Siomina teaches that a SS block represents multiple “time-frequency slots.” Hence, Siomina does not teach or suggest that multiple
SS blocks of a SS burst included in a slot, as recited in claim 1. Accordingly, claim 1 is allowable over the combination of Siomina and Kazmi.”  (Remarks, page 9)

Examiner respectfully disagrees.  Siomina clearly in para. 62 and 65 discloses that a SS block corresponds to N orthogonal frequency division multiplexing (“OFDM”) symbols, and that SS bursts 520 are formed with a plurality of SS blocks 510 (i.e. SSB 1 to SSB L1) and a duration 54.  Hence, Kazmi-Siomina indeed teaches or suggests the argued features of “…all orthogonal frequency division multiplexing (OFDM) symbols containing consecutive reference symbols located in a SS block of multiple SS blocks of a SS burst included in a slot” as recited in claim 1.

Further, the applicant argues that (applicant’s emphasis included, if any):
“In addition, the Office Action asserts that Kazmi teaches, “the measurement time includes all orthogonal frequency division multiplexing (OFOM) symbols containing consecutive reference symbols located in a SS block of multiple SS blocks of a SS burst in a downlink part of measurement subframes,” by citing to paragraphs [0015], [0065]-[0066]. Office Action, page 4. During the interview, the Examiner asserted that Figure 1 of Kazmi teaches the above recited features of claim 1. In detail, the Office Action seems to assert that the formula about Dm = g(M1,M2,L,T.sub.SS-symbol) defined in terms of M1, M2, L in paragraphs [0065]-[0066] of Kazmi to be equivalent to the features recited in claim 1. /d. Applicant respectfully traverses.

Figure 1 of Kazmi teaches “example configurations of SS blocks, SS bursts and SS burst sets/series.” Kazmi, paragraph [0049]. These SS blocks are not OFDM symbols, let alone “OFDM symbols containing consecutive reference symbols,” as recited in claim 1. In addition, Kazmi
teaches Dm as a measurement duration, and various formulas to calculate the measurement duration Dm. Kazmi, paragraph [0062] [0065]-[0066]. For formula calculating the measurement duration Dm, Kazmi only discloses M1 is an integer, M2 is the number of symbols, L is the number of SS blocks per SS burst set.

None of those quoted teaching of Figure 1 of Kazmi, the parameters M1, M2, L, and similarly the formula for Dm teaches how the symbols counted by the formula for Dm are organized and where those symbols are located in a particular slot or slots. In contrast, claim 1 recites how the symbols in a measurement time are organized and where those symbols are located, as “all orthogonal frequency division multiplexing (OFDM) symbols containing consecutive reference symbols located in a SS block of multiple SS blocks of a SS burst included in a slot in a downlink part of measurement subframes,” which is not taught or suggested by Kazmi.”  (Remarks, page 9-10)

Examiner again respectfully disagrees.  Kazmi also in at least para. 38 discloses that an SS block may correspond to N OFDM symbols, and/or N symbols may contain NR-PSS, NR-SSS and NR-PBCH, which are included in an SS block.  Therefore, Kazmi-Siomina indeed teaches or suggests the argued features of “…all orthogonal frequency division multiplexing (OFDM) symbols containing consecutive reference symbols located in a SS block of multiple SS blocks of a SS burst included in a slot” as recited in claim 1.

Further, the applicant argues that (applicant’s emphasis included, if any):
“In more detail, Kazmi fails to teach or suggest that the measurement time is located in a slot “including all OFDM symbols containing consecutive reference symbols,” as recited in claim 1. In fact, Kazmi does not teach anything related to “OFDM symbols containing consecutive reference symbols.” Kazmi uses the word “consecutive” four times in the context of “consecutive SS blocks”, paragraph [0117]; “the SS blocks are consecutive in time” paragraph [0125]; “two consecutive slots,” paragraph [0216]. Hence, Kazmi teaches consecutive “SS blocks” or “consecutive slots,” which are much bigger units than the “OFDM symbols” containing “consecutive reference symbols,” as recited in amended claim 1.”  (Remarks, page 10-11)

Examiner again respectfully disagrees.  As indicated above, Kazmi also in at least para. 38 discloses that an SS block may correspond to N OFDM symbols which is clearly suggesting the argued features.  Therefore, Kazmi-Siomina indeed teaches or suggests the argued features of “…all orthogonal frequency division multiplexing (OFDM) symbols containing consecutive reference symbols located in a SS block of multiple SS blocks of a SS burst included in a slot” as recited in claim 1.

Regarding independent claims 11, 17, and 23, the traversal grounds are same or similar as those recited in claim 1 above.  Therefore, in view of the response above, examiner also respectfully disagrees and has maintained the rejection as presented. 

Accordingly, all pending dependent claims of the independent claims 1, 11, 17, and 23, in view of the response above, the examiner has maintained the rejection as presented and believes all rejections are proper and should be sustained.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE F LAM whose telephone number is (571)270-7577. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465